DETAILED ACTION

This office action is in response to Applicant’s submission filed on 27 February 2019 2021     
THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-12 are pending.
Claims 6, 12 are rejected under U.S.C. 112(e) for being in multiple dependent form and depending on claims in multiple dependent form.
Claims 1-12 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Objection

Claims 4-6, 10-12 are objected to under 37 CFR 1.75(c)  as being in improper form because each of the multiple dependent claims 4-6, 10-12 reference back to another multiple dependence claim. See MPEP § 608.01(n). Accordingly, the claim 4-6, 10-12 are not been further treated on the merit.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-5, 13-14, 17-20 of the claimed invention are directed to a judicial 
 (Independent Claims)  With regards to claim 1 / 17, the claim recites a method / system / non-transitory computer-readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 17, in part, recites 
“…. based on the plurality of user-item interactions, generating a matrix of user-item relevance scores” (mental process); “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: initializing the item matrix using item vectors, the item vectors having been generated such that digital items with similar content have similar item vectors, initializing the user matrix with user-vectors; iteratively optimizing of the user matrix and the item matrix” (mental process).  The limitation “based on the plurality of user-item interactions, generating a matrix of user-item relevance scores”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a recommendation server accessible by the electronic device via a communication network” language,  “generating” in the limitation citied above could be performed by a human mind to create table data (e.g., a human media analyst could collect customer inquiries of media items and recorded in a table form), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: initializing the item matrix using item vectors, the item vectors having been generated such that digital items with similar content have similar item vectors, initializing the user matrix with user-vectors; iteratively optimizing of the user matrix and the item matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 17 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “acquiring an indication of a plurality of user-item interactions …” (insignificant extra solution activity, MPEP 2106(g)); (c) “storing the optimized item matrix” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-5, 13-14 / 18-20 are dependent on claim 1 / 17 and include all the limitations of claim 1 / 17. Therefore, claims 2-5, 13-14 / 18-20 recite the same abstract ideas. 
With regards to claim 2 / 18, the claims recite “selecting at least one recommended content item, the selecting being made on the basis of a user profile and the optimized item matrix”, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but .  The claim recites the additional element: “retrieving a user profile associated with the electronic device…” which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claims 3-5 / 19-20, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to claims 13-14, the claims recite additional limitation on the data acquired, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  The claim is not patent eligible.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] in view of Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin].

With regards to claim 1, Tsai teaches 
A method for calculating a neuron layer of a multi-layer perceptron model that includes a permanently hardwired processor core (11, 13, 14) designed in hardware for calculating a permanently predefined processing algorithm in coupled functional blocks (Tsai, FIG.6,

    PNG
    media_image2.png
    293
    791
    media_image2.png
    Greyscale

), wherein a neuron (20) of a neuron layer of the perceptron model is calculated with the aid of an activation function, the activation function corresponding to a simplified sigmoid function …, the activation function being formed by zero-point mirroring of the negative definition range of the exponential function (Tsai, FIG.5,

    PNG
    media_image3.png
    499
    745
    media_image3.png
    Greyscale

).”
Tsai does not explicitly detail “and to a simplified tanh function”.
However Namin teaches “and to a simplified tanh function (Namin, p.2117, [0102], ‘different activation functions are available today including the sigmoid, hyperbolic tangent (tanh), and step functions … Mathematically, the tanh function is defined as eq.1, which is shown in Fig.1.

    PNG
    media_image4.png
    145
    844
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    553
    643
    media_image5.png
    Greyscale

’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai and Namin before him or her, to modify the hardware core for neural network calculation taught in Tsai to include hyperbolic tangent activation function calculation as shown in Namin.   
The motivation for doing so would have been for efficient implementation of the activation function (Namin, Abstract). 

With regards to claim 2, Tsai teaches 
“The method as recited in Claim 1, wherein an output variable is calculated for each neuron (20) for a neuron layer of the perceptron model that includes a number of neurons (20) as a function of one or of multiple input variables of an input variable vector, of a weighting matrix having weighting factors (v,k) and of an offset value predefined for each neuron, a sum of the values of the input values weighted with a weighting factor (v,k) determined by the neuron (20) and the input variable being acted on by the offset value (0o ... OD6-1, p3[j]) predefined for the neuron (20), and the result being transformed with the activation function in order to obtain the output variable for the neuron (20) (Tsai, FIG.1, p.1073, ‘FIG.1 shows an example of a neural network system that consists of one input layer, one output layer, and two hidden layer.  Inside the neuron cell, the computation include two major components, namely, weighted summation and sigmoid function, as in

    PNG
    media_image6.png
    132
    498
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    371
    593
    media_image7.png
    Greyscale



With regards to claim 3, Tsai teaches 
“The method as recited in Claim 1 or 2, wherein the simplified sigmoid function or the simplified tanh function is selected as an activation function in accordance with a variable (Tsai, p.1073, ‘FIG.1 shows an example of a neural network system that consists of one input layer, one output layer, and two hidden layer.  Inside the neuron cell, the computation include two major components, namely, weighted summation and sigmoid function, as in

    PNG
    media_image6.png
    132
    498
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    371
    593
    media_image7.png
    Greyscale

)”.

Claims 7-9, are substantially similar to claims 1-3. The arguments as given above for claims 1-3, are applied, mutatis mutandis, to claims 7-9, therefore the rejection of claims 1-3 are applied accordingly.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126